Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations “providing a central channel separate from an outlet channel by an outlet valve, said outlet valve normally in a closed position” in claim 11, “a central channel in fluid communication with an outlet of the piston chamber” and “a pressure chamber coupled to the central channel, the pressure chamber including a pressure spring and a pressure piston” in claim 16, and “wherein a volume of the piston chamber is greater than a volume of the pressure chamber, such that a continuous spray can occur” in claim 21. None of the prior arts cited teach a sprayer device comprising a pressure chamber and a piston chamber along with a central channel connected to the outlet of the piston chamber as recited in the claims. The prior arts do not anticipate the independent claims as they fail to teach each and every limitation. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 11-23 and 25-31 are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Friday (8 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754